                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                                )
EMMANUEL EVARISTE,              )
Plaintiff,                      )
                                )
                                         Civil Action No.
           v.                   )
                                         18-12596-NMG
                                )
MASSACHUSETTS PROBATION SERVICE )
and P.O. GORDON DIMBROSIO,      )
Defendants.                     )
                                )

                      MEMORANDUM AND ORDER

GORTON, J.

     For the reasons set forth below, the Court allows

plaintiff’s motion to amend and for leave to proceed in forma

pauperis, and denies plaintiff’s motions for speedy trial, to

expedite final judgment, for injunctive relief, for default

judgment, to amend relief, and for service by Marshall.     If

plaintiff wishes to pursue this action, the Court will permit

him to file a second amended complaint that cures the pleading

deficiencies noted below.

I.   Background

     Emmanuel Evariste (“Evariste”), now in custody at the

Bristol County Jail and House of Correction, filed a pro se

complaint accompanied by an Application to Proceed in District

Court without Prepaying Fees or Costs.   See Docket Nos. 1, 2.

     Because Evariste’s Application to Proceed in District Court

without Prepaying Fees or Costs was filed without a copy of his
prison account statement, the Application was denied without

prejudice.   See Docket No. 4.    In response, Evariste filed an

unsigned motion for leave to proceed in forma pauperis

accompanied by a copy of his inmate account activity report.

See Docket No. 10.    Also pending are motions for speedy trial,

to expedite final judgment, for injunctive relief, for default

judgment, to amend, to proceed in forma pauperis, to amend

relief, and for service by Marshall.     See Docket Nos. 5-11, 13-

15, 17, 19, 21, 23, 24, 29, 31-32, 34.

     The original complaint names as defendants the

Massachusetts Probation Service and Probation Officer Gordon

Dimbrosio. See Docket No. 1.     Evariste’s most recent motion to

amend is accompanied by a proposed amended complaint that names

as defendants the City of Boston and Probation Officer Gordon

Dimbrosio.   See Docket No. 36.   As best can be gleaned from the

proposed amended complaint, Evariste alleges that at his June

25, 2018 arraignment on a drug charge in state court, the

defendant probation officer produced a violation sheet stating

that Evariste had failed to report to probation on May 17, 2018,

when in fact he had.   Id.   Evariste contends that he was

deprived of his freedom when he was subsequently held on a

probation detainer.    Id. at p. 1.    Evariste seeks monetary

damages in the amount of “$10 million” for “great harm, mental

anguish, pain and suffering.”     Id. at p. 4.
                                   2
II.   Motion for Leave to Proceed In Forma Pauperis

      Upon review of Evariste’s motion (Docket No. 25) for leave

to proceed in forma pauperis and prison account statement, the

Court concludes that he is without income or assets to pay the

$400.00 filing fee.      Because Evariste is not a prisoner as

defined by 28 U.S.C. § 1915(h)1, he is not obligated to make

payments towards the filing fee pursuant to 28 U.S.C. § 1915(b).

Evariste’s motion is therefore granted.

III. Preliminary Screening

      When a plaintiff seeks to file a complaint without

prepayment of the filing fee, a summons does not issue until the

Court reviews the complaint and determines that it satisfies the

substantive requirements of 28 U.S.C. § 1915.           Section 1915

authorizes federal courts to dismiss complaints sua sponte if

the claims therein lack an arguable basis in law or in fact,

fail to state a claim on which relief may be granted, or seek

monetary relief against a defendant who is immune from such

relief.   See 28 U.S.C. § 1915(e)(2).



1 Section 1915(h) defines “prisoner” as “any person incarcerated or detained
in any facility who is accused of, convicted for, or adjudicated delinquent
for, violations of criminal law or the terms and conditions of parole,
probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
Evariste, as an immigration detainee who does not also face criminal charges,
is not a prisoner as defined by 28 U.S.C. § 1915(h) and is therefore not
subject to the Prison Litigation Reform Act. See e.g. King v. Greenblatt, 53
F. Supp.2d 117, 138 (D. Mass. 1999) (civilly committed mental patient not a
prisoner under § 1915(h).
                                      3
      When examining the sufficiency of the pleadings, the Court

considers whether the plaintiff has pled “enough facts to state

a claim to relief that is plausible on its face.”   Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).   “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”    Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

      In conducting this review, the Court liberally construes

the pleadings because the plaintiff is proceeding pro se. Haines

v. Kerner, 404 U.S. 519, 520 (1972); Rodi v. New Eng. Sch. of

Law, 389 F.3d 5, 13 (1st Cir. 2004).   Even under a broad

reading, however, this action is subject to dismissal for the

reasons set forth below and the plaintiff will be afforded an

opportunity to file a second amended complaint.

IV.   Discussion

      In this matter, Evariste seeks to hold the City of Boston

and a probation officer liable for alleged negligence and

violations of his constitutional rights.

      Any claims that stem from Evariste's probation revocation

are subject to dismissal because they are barred by the

favorable termination rule.   See Heck v. Humphrey, 512 U.S. 477

(1994).   “[I]n order to recover damages for allegedly

unconstitutional conviction or imprisonment . . . a [civil
                                 4
rights] plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.”   Heck, 512 U.S. at 486-87.

This rule applies not only where the plaintiff expressly states

that his conviction or sentence is invalid, but wherever “a

judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence.”   Id. at 487.

     Here, the “favorable termination” rule of Heck appears to

bar this action because the complaint seeks monetary damages for

false imprisonment (presumably as a result of alleged perjured

statements of his probation officer regarding the failure to

report and/or in support of a probation violation detainer).

The adjudication of this claim would necessarily imply the

invalidity of his probation revocation.

     To the extent plaintiff brings this action against the City

of Boston, the complaint fails to state a claim upon which

relief may be granted.   For an official capacity claim against

the City of Boston, the question is whether the City itself

violated the plaintiff's constitutional rights.   A municipality

may be found liable under Section 1983 only if the violation of

the plaintiff's rights is attributable to a municipal policy or

custom.   Monell v. Dep't. of Soc. Servs. of N.Y., 436 U.S. 658,
                                 5
694 (1978)).   Therefore, a viable Section 1983 claim must show

(1) a violation of a protected right, and (2) the violation was

attributable to a policy or custom of the City of Boston. See

Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992).

Here the complaint fails to reference a policy or custom by the

City of Boston to support a Section 1983 claim.   Although

plaintiff references Monell, the amended complaint simply

restates the case law.   Evariste contends that there was a lack

of supervision, but fails to allege that any deprivation of his

rights was attributable to a policy or custom of the City of

Boston.   Absent such claim, there is no support for a Section

1983 claim.    Therefore, as to the City of Boston, the claims are

subject to dismissal.

     “The court should freely give leave [to amend] when justice

so requires.” Fed. R. Civ. P. 15(a)(2). Given that Evariste is

proceeding pro se, he will be granted an opportunity to file a

second amended complaint to correct the pleading deficiencies

noted above.

                                ORDER

     In accordance with the foregoing, it is hereby ORDERED

     1.    Plaintiff’s Motions (Docket Nos. 25, 36) to amend and

for leave to proceed in forma pauperis are allowed.   The clerk




                                  6
shall enter the proposed amended complaint (Docket No. 36-1) on

the docket.

     2.   Plaintiff’s Motions (Docket Nos. 5-11, 13-15, 17, 19,

21, 23, 24, 29, 31-32, 34) motions for speedy trial, to expedite

final judgment, for injunctive relief, for default judgment, to

amend relief, and for service by Marshall are DENIED.

     3.   The amended complaint is subject to dismissal pursuant

to 28 U.S.C. § 1915(e)(2).   If Evariste wishes to proceed with

this action, within 21 days of the date of this Memorandum and

Order, he must file a third amended complaint that cures the

pleading deficiencies noted above.

     4.   Failure to comply with these directives will subject

this case to dismissal.

So ordered.

                              /s/ Nathaniel M. Gorton
                             Nathaniel M. Gorton
                             United States District Judge
Dated: June 11, 2019




                                 7
